             Case 2:20-cv-00609-LPL Document 16 Filed 07/13/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 WALTER BEHANNA, LINDA ROSS                 )
 and DEBBIE BEHANNA,                        )        Civil Action No. 20 – 609
                                            )
                         Plaintiffs,        )
                                            )        Magistrate Judge Lisa Pupo Lenihan
                    v.                      )
                                            )
 WASHINGTON COUNTY                          )
 PROBATION, HEATHER TESTA,                  )
 LESLIE RIDGE, DOES 1-10,

                         Defendants.

                                   MEMORANDUM ORDER

        Per the Court’s Order entered on June 5, 2020, the Inmate Account Officer at Plaintiff’s

place of confinement was ordered to cease withdrawal of funds from Plaintiff’s inmate account

to pay the filing fee in this case since this case was opened in error. (ECF No. 13.) Prior to

entering that Order, the Inmate Account Officer sent in a partial payment of $58.04, but it was

not posted to the docket until today. (ECF No. 15.) Accordingly, this 13th day of July, 2020,

        IT IS HEREBY ORDERED that the Clerk of Court issue Plaintiff a refund in the

amount of $58.04.

        IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this Order to the

Inmate Account Officer at Plaintiff’s place of confinement. The Inmate Account Officer is

reminded to cease withdrawal of funds from Plaintiff’s inmate account to pay the filing fee in

this case.




                                                 1
          Case 2:20-cv-00609-LPL Document 16 Filed 07/13/20 Page 2 of 2




        AND IT IS FURTHER ORDERED that, in the event that future payments are received

by Plaintiff to pay the filing fee in this case, the Clerk of Court issue Plaintiff refunds in the

amount equal to those payments.


                                                                _________________________
                                                                Lisa Pupo Lenihan
                                                                United States Magistrate Judge
        Cc:     Walter Behanna
                20100017365
                WCCF
                100 West Cherry Street
                Washington, PA 15301

                Inmate Account Officer
                WCCF
                100 West Cherry Street
                Washington, PA 15301




                                                   2
